U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: August 8, 2011 NUCLEAR SOLUTIONS, INC. (Exact Name of registrant as specified in its Charter) Nevada 0-31959 88-0433815 State of Incorporation) Commission File No. (IRS Employer Identification No.) 277 White Horse Pike, Ste.200, Atco, N.J. 08004 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, ( 856 ) 753 - 1046 (Registrant’s former name and address) 5505 Connecticut Ave., N.W. Ste.191, Washington, D.C. 20015 (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions below: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240-14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 7.01 Regulation FD Disclosure. On August 8, 2011, the company published the following letter on its website. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nuclear Solutions, Inc. Dated: August 8, 2011 /s/ Harry Bagot By: Harry Bagot
